Exhibit 10.4

EXECUTION VERSION

EMPLOYEE MATTERS AGREEMENT

by and between

THE PHOENIX COMPANIES, INC.

and

VIRTUS INVESTMENT PARTNERS, INC.

Dated December 18, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1 DEFINITIONS AND INTERPRETATION

   1

Section 1.1

  

Definitions

   1

Section 1.2

  

References; Interpretation

   5

ARTICLE 2 GENERAL PRINCIPLES

   5

Section 2.1

  

Transfer of Employees

   5

Section 2.2

  

Assumption and Retention of Liabilities

   6

Section 2.3

  

Spinco Employee Participation in PNX Benefit Plans

   6

Section 2.4

  

Service Credit

   6

Section 2.5

  

Approval of Spinco Plans by PNX as Majority Shareholder

   7

ARTICLE 3 RETIREMENT PLANS

   7

Section 3.1

  

PNX and Spinco 401(k) Plans

   7

Section 3.2

  

PNX Non-Qualified Deferred Compensation and Excess Investment Plan; Spinco
Excess Investment Plan

   8

Section 3.3

  

PNX Defined Benefit Retirement Plans

   9

Section 3.4

  

Spinco Notice to PNX of Terminations of Employment

   10

ARTICLE 4 HEALTH AND WELFARE PLANS

   10

Section 4.1

  

Spinco Welfare Plans

   10

Section 4.2

  

Health and Dependent Care Reimbursement Plans

   11

Section 4.3

  

Retiree Welfare Benefits

   11

Section 4.4

  

COBRA and HIPAA

   12

Section 4.5

  

Liabilities

   12

Section 4.6

  

Vacation and Other Time-Off Benefits

   13

Section 4.7

  

Advancements or Reimbursements

   13

Section 4.8

  

Workers’ Compensation Liabilities

   13

ARTICLE 5 LONG-TERM INCENTIVE AWARDS

   13

Section 5.1

  

Treatment of Outstanding PNX Options

   13

Section 5.2

  

Treatment of Outstanding PNX Service-Vested RSUs

   14

Section 5.3

  

Treatment of Outstanding PNX Performance-Vested RSU and Spinco
Performance-Vested RSU Awards

   15

Section 5.4

  

PNX ESPP

   15

Section 5.5

  

Cooperation

   16

Section 5.6

  

SEC Registration

   16

Section 5.7

  

Savings Clause

   16

ARTICLE 6 ADDITIONAL COMPENSATION MATTERS

   16

Section 6.1

  

Annual Incentive Awards

   16

Section 6.2

  

PNX Individual Arrangements

   17

Section 6.3

  

Severance Benefits

   17

Section 6.4

  

Relocation Expenses; Talent Acquisition/Retention Agency Fees

   18

Section 6.5

  

Tax Matters

   18



--------------------------------------------------------------------------------

ARTICLE 7 INDEMNIFICATION

   19

ARTICLE 8 GENERAL AND ADMINISTRATIVE

   19

Section 8.1

  

Sharing of Information

   19

Section 8.2

  

Reasonable Efforts/Cooperation

   19

Section 8.3

  

Employer Rights

   20

Section 8.4

  

Effect on Employment

   20

Section 8.5

  

Consent of Third Parties

   20

Section 8.6

  

Beneficiary Designation/Release of Information/Right to Reimbursement

   20

Section 8.7

  

Not a Change in Control

   20

Section 8.8

  

Fiduciary Matter

   20

ARTICLE 9 MISCELLANEOUS

   21

Section 9.1

  

Effect if Distribution Does not Occur

   21

Section 9.2

  

Relationship of Parties

   21

Section 9.3

  

Affiliates

   21

Section 9.4

  

Notices

   21

Section 9.5

  

Entire Agreement

   22

Section 9.6

  

Waivers

   22

Section 9.7

  

Amendments

   22

Section 9.8

  

Termination

   22

Section 9.9

  

Governing Law

   23

Section 9.10

  

Dispute Resolution

   23

Section 9.11

  

Titles and Headings

   23

Section 9.12

  

Counterparts

   23

Section 9.13

  

Assignment

   23

Section 9.14

  

Severability

   23

Section 9.15

  

Exhibits and Schedules

   23

Section 9.16

  

Specific Performance

   23

Section 9.17

  

Waiver of Jury Trial

   24

Section 9.18

  

Authorization

   24

Section 9.19

  

No Third-Party Beneficiaries

   24

Section 9.20

  

Construction

   24

EXHIBIT A

 

ii



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

This EMPLOYEE MATTERS AGREEMENT (the “Agreement”) is entered into December 18,
2008, by and between The Phoenix Companies, Inc., a Delaware corporation
(“PNX”), and Virtus Investment Partners, Inc., a Delaware corporation (“Spinco”)
(each a “Party” and together the “Parties”), to be effective as of the
Distribution Date.

RECITALS

WHEREAS, PNX, acting through its direct and indirect subsidiaries, currently
conducts several businesses in the life and annuity and asset management
industries;

WHEREAS, the Board of Directors of PNX has determined that it is appropriate,
desirable and in the best interests of PNX and its shareholders to separate PNX
into two separate, independent, publicly traded companies by creating Spinco and
distributing a portion of PNX’s asset management business to Spinco. The
remainder of the PNX businesses will continue to be owned and conducted,
directly or indirectly, by PNX;

WHEREAS, to effectuate the distribution, the Parties entered into that certain
Separation Agreement, Plan of Reorganization and Distribution dated as of
December 18, 2008 herewith (the “Separation Agreement”); and

WHEREAS, pursuant to the Separation Agreement, PNX and Spinco have agreed to
enter into this Agreement for the purpose of allocating between and among them
assets, liabilities and responsibilities with respect to employee compensation
and benefit plans and arrangements;

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Separation Agreement. The
following terms shall have the following meanings:

“Adjusted PNX Performance-Vested RSU” shall have the meaning assigned thereto in
Section 5.3(a) of this Agreement.

“Adjusted Spinco Performance-Vested RSU” shall have the meaning assigned thereto
in Section 5.3(b) of this Agreement.

“Agreement” shall have the meaning assigned thereto in the preamble to this
Agreement.



--------------------------------------------------------------------------------

“Benefit Plan” means, with respect to an entity, each plan, program, policy,
on-going arrangement, agreement, payroll practice, contract, trust, insurance
policy or commitment that is an employment, consulting, non-competition or
deferred compensation agreement, or an executive compensation, incentive bonus
or other bonus, employee pension, profit-sharing, savings, retirement,
supplemental retirement, stock option, stock purchase, performance units,
restricted stock, other equity-based compensation, severance pay, salary
continuation, life, health, hospitalization, sick leave, vacation pay,
disability or accident insurance plan, corporate-owned or key-person life
insurance or other employee benefit plan, program, arrangement, agreement or
commitment that covers employees, including any “employee benefit plan” (as
defined in ERISA Section 3(3)) sponsored or maintained by such entity (or to
which such entity contributes or is required to contribute).

“COBRA” means the continuation coverage requirements for “group health plans”
under Title X of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and as codified in Code Section 4980B and ERISA Sections 601 through
608, together with all regulations and other regulatory and legislative guidance
in effect thereunder.

“Code” means the Internal Revenue Code of 1986, as amended, including any
proposed, temporary or final regulation and other regulatory guidance in force
under that provision.

“Distribution” means the distribution to the holders of PNX Common Stock of all
of the outstanding shares of Spinco Common Stock.

“Distribution Date” means the date upon which the Distribution shall be
effective.

“DOL” means the United States Department of Labor.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including any proposed, temporary or final regulation and other regulatory
guidance in force under that provision.

“HIPAA” means the health insurance portability and accountability requirements
for “group health plans” under the Health Insurance Portability and
Accountability Act of 1996, as amended.

“IRS” means the United States Internal Revenue Service.

“Parties” shall have the meaning assigned thereto in the preamble to this
Agreement.

“PNX” shall have the meaning assigned thereto in the preamble to this Agreement.

“PNX 401(k) Plan” means the The Phoenix Companies, Inc. Savings and Investment
Plan.

“PNX Annual Incentive Plan” means The Phoenix Companies, Inc. Performance
Incentive Plan, comprised of the Corporate Component and the Investment
Component.

“PNX Benefit Plan” means any Benefit Plan sponsored, maintained or contributed
to by any member of the PNX Group as such Group is constituted on or after the
Distribution Date.

 

2



--------------------------------------------------------------------------------

“PNX Common Stock” means the outstanding shares of common stock, $0.01 par
value, of PNX.

“PNX Conversion Ratio” means the PNX Final Price divided by the opening price of
PNX Common Stock immediately following the Distribution, in each case as
reported on the New York Stock Exchange.

“PNX Employee” means any individual who, at the relevant time, is employed by or
will be employed by PNX or any member of the PNX Group, including active
employees and employees on vacation and approved leave of absence (including
maternity, paternity, family, sick leave, qualified military service under the
Uniformed Services Employment and Reemployment Rights Act of 1994, short- or
long-term disability leave, leave under the Family Medical Leave Act and other
approved leave).

“PNX ESPP” means The Phoenix Companies, Inc. Employee Stock Purchase Plan.

“PNX Excess Investment Plan” shall have the meaning assigned thereto in
Section 3.2(a) of this Agreement.

“PNX Final Price” means the closing price of PNX Common Stock immediately prior
to the Distribution as reported on the New York Stock Exchange.

“PNX Health and Dependent Care Reimbursement Plans” means The Phoenix Companies,
Inc. Health Care Reimbursement Plan and The Phoenix Companies, Inc. Dependent
Care Reimbursement Plan.

“PNX Option” means an option to purchase shares of PNX Common Stock granted
pursuant to one of the PNX Stock Plans.

“PNX Participant” means any individual who, following the Distribution Date, is
(i) a PNX Employee, (ii) a former PNX Employee who is not a Spinco Employee, or
(iii) a beneficiary, dependent or alternate payee of any of the foregoing.

“PNX Performance-Vested RSU” means a unit granted by PNX or one of its
Affiliates pursuant to one of the PNX Stock Plans representing a general
unsecured promise by PNX or one of its Affiliates to deliver a share of PNX
Common Stock (or the cash equivalent) upon the satisfaction of one or more
performance-based requirements.

“PNX Retiree Medical Coverage” shall have the meaning assigned thereto in
Section 4.3 of this Agreement.

“PNX Service Programs/Policies” means, collectively, the PNX vacation program,
short-term disability program and other PNX programs and policies to the extent
eligibility for or the level of benefits thereunder depends on length of
service.

“PNX Service-Vested RSU” means a unit granted by PNX or one of its Affiliates
pursuant to one of the PNX Stock Plans representing a general unsecured promise
by PNX or one of its Affiliates to deliver a share of PNX Common Stock (or the
cash equivalent) upon the satisfaction of time-based vesting requirements.

 

3



--------------------------------------------------------------------------------

“PNX Stock Plans” means, collectively, The Phoenix Companies, Inc. Stock
Incentive Plan, The Phoenix Companies, Inc. Directors Stock Plan, The Phoenix
Companies, Inc. 2003 Restricted Stock, Restricted Stock Unit and Long-Term
Incentive Plan and any other stock option or stock incentive compensation plan
or arrangement maintained before the Distribution Date for employees, officers,
or non-employee directors of PNX or its Affiliates, as amended.

“PNX Welfare Plan” means The Phoenix Companies, Inc. Welfare Benefit Plan.

“Separation Agreement” shall have the meaning assigned thereto in the recitals
to this Agreement.

“Spinco” shall have the meaning assigned thereto in the preamble to this
Agreement.

“Spinco 401(k) Plan” shall have the meaning assigned thereto in Section 3.1(a)
of this Agreement.

“Spinco Annual Incentive Plan” means the Virtus Performance Incentive Plan,
comprised of the Corporate Component and the Investment Component.

“Spinco Benefit Plan” means any Benefit Plan sponsored, maintained or
contributed to by any member of the Spinco Group as such Group is constituted on
or after the Distribution Date.

“Spinco Common Stock” means the outstanding shares of common stock, $0.01 par
value, of Spinco.

“Spinco Conversion Ratio” means the PNX Final Price divided by the Spinco
Initial Price.

“Spinco Employee” means any individual who, as of the Effective Time, is
employed by or will be employed by Spinco or any member of the Spinco Group,
including active employees and employees on vacation and approved leave of
absence (including maternity, paternity, family, sick leave, qualified military
service under the Uniformed Services Employment and Reemployment Rights Act of
1994, short- or long-term disability leave, leave under the Family Medical Leave
Act and other approved leave).

“Spinco Excess Investment Plan” shall have the meaning assigned thereto in
Section 3.2(b) of this Agreement.

“Spinco Health and Dependent Care Reimbursement Plans” means the Virtus Health
Care Reimbursement Plan and the Virtus Dependent Care Reimbursement Plan.

“Spinco Initial Price” means the opening price of Spinco Common Stock
immediately following the Distribution as reported on NASDAQ.

“Spinco Option” shall have the meaning assigned thereto in Section 5.1(a) of
this Agreement.

 

4



--------------------------------------------------------------------------------

“Spinco Participant” means any individual who, following the Distribution Date,
is a Spinco Employee or a beneficiary, dependent or alternate payee of a Spinco
Employee.

“Spinco Service Programs/Policies” means, collectively, the Virtus vacation
program, short-term disability program and other Virtus programs and policies to
the extent eligibility for or the level of benefits thereunder depends on length
of service.

“Spinco Service-Vested RSU” shall have the meaning assigned thereto in
Section 5.2(a) of this Agreement.

“Spinco Stock Plan” means the Virtus Omnibus Incentive and Equity Plan.

“Spinco Welfare Plan” means the Virtus Welfare Benefit Plan.

Section 1.2 References; Interpretation. References in this Agreement to any
gender include references to all genders, and references to the singular include
references to the plural and vice versa. Unless the context otherwise requires,
the words “include”, “includes” and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation.” Unless the
context otherwise requires, references in this Agreement to Articles, Sections,
Annexes, Exhibits and Schedules shall be deemed to be references to Articles and
Sections of, and Annexes, Exhibits and Schedules to, this Agreement. Unless the
context otherwise requires, the words “hereof”, “hereby” and “herein” and words
of similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Article, Section or provision of this
Agreement.

ARTICLE 2

GENERAL PRINCIPLES

Section 2.1 Transfer of Employees. For the avoidance of doubt, effective as of
the Distribution Date, only those PNX Employees associated with the Spinco
business who are actively at work, including those Employees on vacation, on
such date shall terminate with PNX and be transferred to Spinco. PNX Employees
associated with the Spinco business who are on an approved leave of absence
(including maternity, paternity, family, sick leave, qualified military service
under the Uniformed Services Employment and Reemployment Rights Act of 1994,
short-term or long-term disability leave, leave under the Family Medical Leave
Act and other approved leave) as of the Distribution Date shall not terminate
with PNX and become Spinco Employees unless and until they return to work or are
able to return to work. Such termination or transfer shall not be treated as a
separation from service for purposes of any PNX Benefit Plan or agreement (or
any benefit thereunder) which is subject to the provisions of Section 409A of
the Code. Any PNX Employee associated with the Spinco business who does not
timely return to work following an approved leave of absence that began prior to
the Distribution Date shall be terminated by PNX or the PNX Group and any
Liabilities associated with such termination shall be the responsibility of
Spinco or the Spinco Group, including, but not limited to, the Liabilities set
forth in Section 6.3.

 

5



--------------------------------------------------------------------------------

Section 2.2 Assumption and Retention of Liabilities.

(a) As of the Effective Time, except as otherwise expressly provided for in this
Agreement or any other agreement by and between the Parties and/or their
Affiliates, PNX shall, or shall cause one or more members of the PNX Group to,
retain and PNX hereby agrees to pay, perform, fulfill and discharge, in due
course in full: (i) all Liabilities under all PNX Benefit Plans; and (ii) any
other Liabilities or obligations expressly assigned to PNX or any of its
Affiliates under this Agreement.

(b) As of the Effective Time, except as otherwise expressly provided for in this
Agreement, or any other agreement by and between the Parties and/or their
Affiliates, Spinco shall, or shall cause one or more members of the Spinco Group
to, assume sponsorship of the Spinco Benefit Plans and retain or assume and
Spinco hereby agrees to pay, perform, fulfill and discharge, in due course in
full: (i) all Liabilities under all Spinco Benefit Plans; and (ii) any other
Liabilities or obligations expressly assigned to Spinco or any of its Affiliates
under this Agreement.

(c) From time to time after the Distribution Date, Spinco shall promptly
reimburse PNX, upon PNX’s reasonable request and the presentation by PNX of such
substantiating documentation as Spinco shall reasonably request, for the cost of
any obligations or Liabilities satisfied or assumed by PNX or its Affiliates
that are, or that have been made pursuant to this Agreement, the responsibility
of Spinco or any of its Affiliates. Except as otherwise provided in this
Agreement, any such request for reimbursement must be made by PNX not later than
the first anniversary of the Distribution Date, unless the obligations and
Liabilities extend beyond the first anniversary.

(d) From time to time after the Distribution Date, PNX shall promptly reimburse
Spinco, upon Spinco’s reasonable request and the presentation by Spinco of such
substantiating documentation as PNX shall reasonably request, for the cost of
any obligations or Liabilities satisfied or assumed by Spinco or its Affiliates
that are, or that have been made pursuant to this Agreement, the responsibility
of PNX or any of its Affiliates. Except as otherwise provided in this Agreement,
any such request for reimbursement must be made by Spinco not later than the
first anniversary of the Distribution Date, unless the obligations and
Liabilities extend beyond the first anniversary.

Section 2.3 Spinco Employee Participation in PNX Benefit Plans. Except as
otherwise expressly provided for in this Agreement or as otherwise expressly
agreed to in writing between the Parties, effective on or before the
Distribution Date each Spinco Employee and any other Spinco service provider
(including any individual who is an independent contractor, temporary employee,
temporary service worker, consultant, freelancer, agency employee, leased
employee, on-call worker, incidental worker, or non-payroll worker of any member
of the Spinco Group or in any other employment, non-employment, or retainer
arrangement, or relationship with any member of the Spinco Group) shall cease to
actively participate in, be covered by, accrue benefits under, be eligible to
contribute to or have any rights as an active participant under any PNX Benefit
Plan.

Section 2.4 Service Credit. Spinco (acting directly or through its Affiliates)
shall cause the Spinco Service Programs/Policies to provide each PNX Employee
who becomes a

 

6



--------------------------------------------------------------------------------

Spinco Employee credit for purposes of eligibility, vesting, determination of
benefit levels, and, to the extent applicable, benefit accruals under the Spinco
Service Programs/Policies for such Spinco Employee’s service with any member of
the PNX Group to the same extent such service was recognized by the applicable
PNX Service Programs/Policies; provided that such service shall not be
recognized to the extent that such recognition would result in the duplication
of benefits.

Section 2.5 Approval of Spinco Plans by PNX as Majority Shareholder. Effective
as of the Distribution Date, Spinco shall adopt a Spinco plan which will permit
the issuance of cash and equity awards. The Spinco Stock Plan shall be approved
prior to the Distribution Date by PNX as Spinco’s sole shareholder.

ARTICLE 3

RETIREMENT PLANS

Section 3.1 PNX and Spinco 401(k) Plans.

(a) Spinco 401(k) Plan. Effective on or before the Distribution Date, Spinco
will have a defined contribution retirement plan and trust for the benefit of
Spinco Participants (the “Spinco 401(k) Plan”). Spinco shall be responsible for
taking all necessary, reasonable and appropriate action to establish, maintain
and administer the Spinco 401(k) Plan so that it is qualified under Code
Section 401(a) and the trust thereunder is exempt under Code Section 501(a).
Spinco (acting directly or through its Affiliates) shall be responsible for any
and all Liabilities and other obligations with respect to the Spinco 401(k)
Plan.

(b) Transfer of PNX 401(k) Plan Assets. Within a reasonable period of time on or
before the Distribution Date, PNX shall cause the accounts (including any
outstanding loan balances and any qualified domestic relations orders (“QDROs”))
in the PNX 401(k) Plan attributable to Spinco Participants who are employed by
Spinco as of the transfer date and all of the assets in the PNX 401(k) Plan
trust related thereto to be transferred (based on the investments, including PNX
Common Stock, in place on or as soon as administratively practicable before the
transfer date) to the Spinco 401(k) Plan, and Spinco shall cause the Spinco
401(k) Plan and trust to accept such transfer of accounts and underlying assets,
loans and QDROs and, effective as of the date of such transfer, to assume and to
fully perform, pay and discharge all obligations of the PNX 401(k) Plan relating
to the accounts of Spinco Participants as of the transfer date, to the extent
the assets, liabilities, loans and QDROs related to those accounts are actually
transferred from the PNX 401(k) Plan to the Spinco 401(k) Plan and the Spinco
401(k) Plan shall satisfy all protected benefit requirements under the Code,
ERISA and applicable law with respect to the transferred accounts. The transfer
of assets shall be conducted in accordance with Code Section 414(l), Treasury
Regulation Section 1.414(1)-1, and ERISA Section 208. When the accounts and
underlying assets have been (i) transferred from the PNX 401(k) Plan to the
Spinco 401(k) Plan and (ii) the Parties have reviewed and approved the
transaction, which review and approval shall not be unreasonably withheld or
delayed, the PNX 401(k) Plan shall be relieved of any responsibility and
liability for the transferred accounts and amounts. The PNX 401(k)

 

7



--------------------------------------------------------------------------------

Plan accounts of individuals who become Spinco Participants after the Spinco
401(k) Plan is established that are not transferred to the Spinco 401(k) Plan
pursuant to the procedure described above shall be governed by the terms of the
PNX 401(k) Plan.

(c) Continuation of Elections. The Spinco 401(k) Plan will recognize and
maintain PNX 401(k) Plan elections or designations, including participant
deferral elections (to the extent possible), investment elections, beneficiary
designations, and the rights of alternate payees under qualified domestic
relations orders with respect to Spinco Participants, to the extent such
elections or designations are available under the Spinco 401(k) Plan and
continued pursuant to procedures adopted under the Spinco 401(k) Plan. With
respect to Spinco Participant elections to invest in PNX Common Stock, the
Spinco 401(k) Plan will invest new deferral amounts covered by such elections in
the appropriate default fund under the Spinco 401(k) Plan and Spinco
Participants may change the investment of such amounts in accordance with Spinco
401(k) Plan procedures. The PNX Common Stock investment alternative shall remain
available under the Spinco 401(k) Plan for sale purposes only for up to one year
(subject to further determination by the Spinco 401(k) Plan fiduciaries in their
sole discretion) only with respect to accounts transferred from the PNX 401(k)
Plan as described in paragraph (b) above and only to the extent that such
accounts are invested in PNX Common Stock at the time of the transfer. The
Spinco Stock Fund under the PNX 401(k) Plan will accept the Spinco dividend on
the Distribution Date; the Spinco Stock Fund under the Spinco 401(k) Plan will
only be available for additional purchases if and when activated by the Trustee
in its sole discretion. Between the time when the assets are transferred from
the PNX 401(k) Plan to the Spinco 401(k) Plan and the Spinco Stock Fund is
activated, if at all, Participants may only sell Spinco shares, if possible.

(d) Contributions through the Distribution Date. All contributions, including
employer matching contributions, payable to the PNX 401(k) Plan through the
Distribution Date with respect to employee deferrals and contributions for PNX
Employees who become Spinco Employees as of the Distribution Date, determined in
accordance with the terms and provisions of the PNX 401(k) Plan, ERISA and the
Code, shall be paid by PNX (or its affiliate) to the PNX 401(k) Plan prior to
the date of the asset transfer described in paragraph (b) above.

Section 3.2 PNX Non-Qualified Deferred Compensation and Excess Investment Plan;
Spinco Excess Investment Plan.

(a) PNX Excess Investment Plan. Except as provided in Section 3.2(c) below,
following the Distribution Date the PNX Group shall retain all obligations and
Liabilities under, or with respect to, The Phoenix Companies, Inc. Non-Qualified
Deferred Compensation and Excess Investment Plan (the “PNX Excess Investment
Plan”).

(b) Spinco Excess Investment Plan. Effective on or before the Distribution Date,
Spinco will have its non-qualified excess investment plan in effect to benefit,
on a prospective basis, Spinco Participants who participated in the PNX Excess
Investment Plan immediately prior to the Distribution Date and other eligible
Spinco Employees (the “Spinco Excess Investment Plan”).

 

8



--------------------------------------------------------------------------------

(c) Transfer of PNX Excess Investment Plan Assetized Amounts. Within a
reasonable period of time on or before the Distribution Date, PNX shall cause
the accounts in the PNX Excess Investment Plan attributable to Spinco
Participants who are employed as of the transfer date and the assetized amounts
in the PNX Excess Investment Plan Rabbi trust related thereto to be transferred
(based on the investments in place on or as soon as administratively practicable
before the transfer date) to the Spinco Excess Investment Plan, and Spinco shall
cause the Spinco Excess Investment Plan and the Spinco Excess Investment Plan
Rabbi trust to accept such transfer of accounts and associated assetized amounts
and, effective as of the date of such transfer, to assume and to fully perform,
pay and discharge all obligations of the PNX Excess Investment Plan relating to
the accounts of Spinco Participants as of the transfer date, to the extent the
assetized amounts related to those accounts are actually transferred from the
PNX Excess Investment Plan to the Spinco Excess Investment Plan. For any PNX
Employees or former PNX Employees who are hired by Spinco after the assetized
amount transfer date, their account balances in the PNX Excess Investment Plan
shall remain in the PNX Excess Investment Plan, if such account balances are
still in such Plan, and will be governed by the terms of the PNX Excess
Investment Plan. When the accounts and associated assetized amounts have been
(i) transferred from the PNX Excess Investment Plan to the Spinco Excess
Investment Plan and (ii) the Parties have reviewed and approved the transaction,
which review and approval shall not be unreasonably withheld or delayed, the PNX
Excess Investment Plan shall be relieved of any responsibility and liability for
the transferred accounts and assetized amounts.

(d) Continuation of Elections. The Spinco Excess Investment Plan will recognize
and maintain PNX Excess Investment Plan elections or designations, including
participant deferral elections (to the extent possible), investment elections,
beneficiary designations, and the rights of alternate payees under accepted
domestic relations orders with respect to Spinco Participants, to the extent
such elections or designations are available under the Spinco Excess Investment
Plan and continued pursuant to procedures adopted under the Spinco Excess
Investment Plan.

Section 3.3 PNX Defined Benefit Retirement Plans. Following the Distribution
Date, the PNX Group shall retain all obligations and Liabilities under, or with
respect to, any PNX or PNX Group qualified or non-qualified defined benefit
retirement plan. The accrued benefits of Spinco Employees under any PNX or PNX
Group qualified or non-qualified defined benefit retirement plan shall be fully
vested, to the extent not already fully vested, on the earlier of the
Distribution Date and December 31, 2008. Any rights of Spinco Employees earned
under any such defined benefit retirement plan before the Distribution Date or
their later date of separation from service with the PNX Group shall remain with
such defined benefit retirement plan and shall be governed by the terms and
conditions of the applicable plan documents. Individuals, including Spinco
Employees, who separate from service with the PNX Group will become eligible for
distribution of their benefits under the PNX Group qualified and non-qualified
defined benefit retirement plans in accordance with the plan terms and
administrative procedures; however, for the nonqualified plans, the Spinco
spin-off is not considered a separation from service under Section 409A of the
Code and therefore, such individuals will not be eligible for a distribution of
benefits from any non-qualified defined benefit retirement plans, including but
not limited to the PNX

 

9



--------------------------------------------------------------------------------

SERPS and the PNX Excess Benefit Plan, until they separate from service from the
Spinco Group. The PNX Group shall be responsible for any notices, forms and
filings that are required to be furnished to a governmental agency as a result
of the Distribution.

Section 3.4 Spinco Notice to PNX of Terminations of Employment. For purposes of
PNX benefits administration for the nonqualified PNX plans affected by Code
Section 409A, the Spinco Group agrees to provide each affected Spinco Employee
written notice that (i) upon the termination of the employment of any Spinco
Employee, such employee must promptly notify the PNX Human Resources Department
of any such termination; and (ii) any failure to do so could result in
substantial penalties to the employee under Code Section 409A, similar state
laws or any other laws that may affect such distributions. The notice package
shall include a written acknowledgement of receipt of such notice that must be
executed by the employee and returned to Spinco. Spinco shall maintain a copy of
each such notice and executed acknowledgement in its Human Resources/Benefits
records and shall make them available to the PNX Group upon request.

ARTICLE 4

HEALTH AND WELFARE PLANS

Section 4.1 Spinco Welfare Plans.

(a) Establishment of Spinco Welfare Plans. Effective on or before the
Distribution Date, Spinco will have health and welfare benefit plans for the
benefit of eligible Spinco Participants (the “Spinco Welfare Plans”), who
immediately prior to the Distribution Date are participants in the PNX health
and welfare benefit plans (the “PNX Welfare Plans”).

(b) Terms of Participation in Spinco Welfare Plans. All Spinco Welfare Plans
will (i) waive all limitations as to preexisting conditions, exclusions, and
service conditions with respect to participation and coverage requirements
applicable to Spinco Employees, other than limitations that were in effect with
respect to participants as of the Distribution Date under the PNX Welfare Plans,
(ii) waive any waiting period limitation or evidence of insurability requirement
that would otherwise be applicable to a Spinco Employee following the
Distribution Date to the extent such Spinco Participant had satisfied any
similar limitation under the analogous PNX Welfare Plan, and (iii) honor any
deductibles, out-of-pocket maximums and co-payments incurred by Spinco Employees
under the corresponding PNX Welfare Plan in satisfying the applicable
deductibles, out-of-pocket expenses or co-payments under such PNX Welfare Plan
for calendar year 2008.

(c) Immediately after the Distribution Date, all Liabilities in respect of or
relating to Spinco Employees under the PNX Welfare Plans shall cease to be
Liabilities of any member of the PNX Group or the PNX Welfare Plans and any and
all such Liabilities shall be assumed by Spinco and the Spinco Welfare Plans.

(d) Except for the account balances described in Section 4.2, nothing in this
Agreement shall require PNX, any PNX Group member or any PNX Welfare Plan to
transfer assets or reserves with respect to the PNX Welfare Plans to Spinco, any
Spinco Group member or the Spinco Welfare Plans.

 

10



--------------------------------------------------------------------------------

Section 4.2 Health and Dependent Care Reimbursement Plans.

(a) Spinco Health and Dependent Care Reimbursement Plans. Effective on or before
the Distribution Date, Spinco will have health and dependent care reimbursement
account plans (the “Spinco Health and Dependent Care Reimbursement Plans”). The
Spinco Health Care Reimbursement Plan shall reimburse medical expenses incurred
by the Spinco Employees at any time during the PNX Health Care Reimbursement
Plan’s plan year (including claims incurred prior to the Distribution Date but
unpaid prior to the Distribution Date), up to the amount of the PNX Health Care
Reimbursement Plan Participants’ election and reduced by amounts previously
reimbursed by the PNX Health Care Reimbursement Plan. The debit and credit
account balances, if any, under the PNX Health and Dependent Care Reimbursement
Plans of any Spinco Employee who transfers to employment with the Spinco Group
directly from employment with the PNX Group on or before the Distribution Date
shall be transferred within a reasonable period to the Spinco Health and
Dependent Care Reimbursement Plans on behalf of that Participant and shall
thereafter be administered in accordance with the terms of the Spinco Health and
Dependent Care Reimbursement Plans. If a Spinco Employee whose health
reimbursement account is transferred to the Spinco Health and Dependent Care
Reimbursement Plans has received health reimbursements that exceed the amount he
or she has contributed to the PNX health reimbursement account as of the
transfer date, Spinco (or its affiliate) shall collect that Spinco Employee’s
payroll contributions in accordance with the Spinco Health and Dependent Care
Reimbursement Plans procedures and remit them on a monthly basis to PNX until
PNX has recouped the total health reimbursements paid to or for that PNX
Participant under the PNX Health and Dependent Care Reimbursement Plans for the
year; provided that such contributions and remittances will cease upon the
Spinco Employee’s cessation of participation in the Spinco Health and Dependent
Care Reimbursement Plans. The PNX Health and Dependent Care Reimbursement Plans
balances of any PNX Participant who transfers to employment with the Spinco
Group after the Distribution Date will not be transferred to Spinco and will be
handled in accordance with the terms and procedures of the PNX Health and
Dependent Care Reimbursement Plans.

(b) PNX Health and Dependent Care Reimbursement Plan. PNX shall retain the
Liability for administering under the PNX Reimbursement Account Plan all
reimbursement claims of PNX Participants (including PNX Participants who
participate in the PNX Reimbursement Account Plan before becoming Spinco
Employees) incurred through the Distribution Date, subject to the terms of
transfer set forth in Section 4.2(a) above.

Section 4.3 Retiree Welfare Benefits.

(a) Retiree Medical Coverage. Effective on October 31, 2008, Spinco Employees
who are eligible for a retiree medical coverage under the PNX Welfare Plan (“PNX
Retiree Medical Coverage”) and are actively employed and not on long-term
disability leave will retain their eligibility for such coverage under the PNX
Welfare

 

11



--------------------------------------------------------------------------------

Benefit Plan, on the same terms and conditions that exist from time to time for
participants eligible for retiree coverage. Any Spinco Employee who is not
eligible for PNX Retiree Medical Coverage on October 31, 2008 is not eligible
for nor entitled to PNX Retiree Medical Coverage.

(b) PNX Retiree Medical Coverage. PNX shall retain all obligations and
Liabilities under, or with respect to, the PNX Retiree Medical Coverage for
Spinco Employees covered by paragraph (a) above. Any rights such qualified
Spinco Employees has under the PNX Retiree Medical Coverage before November 1,
2008 shall remain subject to and shall be governed by the terms and conditions
of the PNX Retiree Medical Coverage.

Section 4.4 COBRA and HIPAA. Effective on or before the Distribution Date, the
Spinco Welfare Plans will assume responsibility for compliance with the health
care continuation coverage requirements of COBRA with respect to Spinco
Employees who, prior to the Distribution Date, were covered under a PNX Welfare
Plan pursuant to COBRA. PNX (acting directly or through its Affiliates) shall be
responsible for administering compliance with any certificate of creditable
coverage requirements of HIPAA or Medicare applicable to the PNX Welfare Plans
with respect to Spinco Employees incurred while they were participants in the
PNX Welfare Plans. The Parties hereto agree that neither the Distribution nor
any transfers of employment directly from the PNX Group to the Spinco Group that
occur on or before the Distribution Date shall constitute a COBRA qualifying
event for purposes of COBRA.

Section 4.5 Liabilities.

(a) Insured Benefits. With respect to employee welfare and fringe benefits that
are provided through the purchase of insurance, (i) PNX (acting directly or
through its Affiliates) shall cause the PNX Welfare Plan, through the
appropriate insurers, to fully perform, pay and discharge, within the timeframes
applicable under the relevant plan, all claims that are incurred under the PNX
Welfare Plan through the Distribution Date, and (ii) Spinco (acting directly or
through its Affiliates) shall cause the Spinco Welfare Plan, through the
appropriate insurers, to fully perform, pay and discharge, within the timeframes
applicable under the relevant plan, all claims that are incurred under the
Spinco Welfare Plan from and after the Distribution Date.

(b) Self-Insured Benefits. With respect to employee welfare benefits that are
provided on a self-insured basis, (i) PNX (acting directly or through its
Affiliates) shall fully perform, pay and discharge, within the timeframes
applicable under the PNX Welfare Plan, all claims that are incurred under the
PNX Welfare Plan through the Distribution Date, and (ii) Spinco (acting directly
or through its Affiliates) shall fully perform, pay and discharge, within the
timeframes applicable under the relevant Spinco Welfare Plan, all claims that
are incurred under the Spinco Welfare Plans from and after the Distribution
Date.

(c) Incurred Claim Definition. For purposes of this Section 4.5, a claim or
Liability is deemed to be incurred (i) with respect to medical, dental, vision
and/or prescription drug benefits, upon the rendering of health services giving
rise to such claim

 

12



--------------------------------------------------------------------------------

or Liability; (ii) with respect to disability benefits, upon the date of an
individual’s disability, as determined by the disability benefit insurance
carrier or claim administrator, giving rise to such claim or Liability; and
(iii) with respect to a period of continuous hospitalization, upon the date of
admission to the hospital.

Section 4.6 Vacation and Other Time-Off Benefits. Spinco (or its Affiliate)
shall credit each individual who becomes a Spinco Employee on or before the
Distribution Date with the amount of accrued but unused vacation time (including
banked vacation time) and other time-off benefits as such Spinco Employee had
with the PNX Group on or before the Distribution Date or, if later, his or her
date of transfer from the PNX Group to the Spinco Group. The Spinco Employees
for whom Spinco (or its Affiliate) provides vacation and other time-off credits
as described above shall not have a right to a cash payment for their accrued
but unused vacation time (including banked vacation time) or other time-off
benefits upon their transfer from the PNX Group to the Spinco Group as a result
of the Distribution.

Section 4.7 Advancements or Reimbursements. If a Spinco Employee was provided
with any advancements or reimbursements from PNX or any of its Affiliates under
any PNX policy such as the Financial Assistance Program for Continuing Education
and Professional Designations while a PNX Employee after June 30, 2008 but prior
to transferring to Spinco, then Spinco shall reimburse PNX for the amount of
such advancements and reimbursements pursuant to Section 2.2(c).

Section 4.8 Workers’ Compensation Liabilities. Spinco Liabilities shall include,
but not be limited to, any Liabilities relating to, arising out of, or resulting
from any worker’s compensation claims made by a Spinco Employee, regardless of
when said claims were made, incurred or become manifest. Pursuant to
Section 2.2(c), Spinco shall reimburse PNX for a commutation amount, mutually
agreed upon by the Parties in good faith, intended to represent the present
value as of the Distribution Date of any Liabilities that resulted from an
accident or from an occupational disease which was incurred or becomes manifest,
as the case may be, before the Distribution Date for a Spinco Employee. PNX,
each PNX Group member, Spinco and each Spinco Group member shall cooperate with
respect to any notification to appropriate governmental agencies of the
disposition and the issuance of new, or the transfer of existing, workers’
compensation insurance policies and claims handling contracts.

ARTICLE 5

LONG-TERM INCENTIVE AWARDS

Section 5.1 Treatment of Outstanding PNX Options.

(a) Adjustment of All PNX Options of Spinco Employees. Except as otherwise
provided herein or otherwise agreed in writing by the Parties, each PNX Option
held by a Spinco Employee that is outstanding immediately prior to the
Distribution Date shall, be converted into an option to purchase shares of
Spinco Common Stock (a “Spinco Option”) in a manner intended to preserve the
relative value of each such option in accordance with the applicable tax law
requirements, and that generally preserves the remaining terms of such options.
The Spinco Options will be

 

13



--------------------------------------------------------------------------------

adjusted based on a formula determined by the PNX Compensation Committee in
accordance with the pertinent terms of the applicable PNX Stock Plan and
described in Exhibit A attached hereto. Such adjustment may involve an
adjustment of the PNX Option exercise price, the number of underlying shares,
and/or other adjustments permitted by the applicable PNX Stock Plan. Those PNX
Employees who remain employed with PNX will continue to maintain their PNX
Options subject to an adjustment of the PNX Option exercise price, the number of
underlying shares, and/or other adjustments permitted by the applicable PNX
Stock Plan. Effective as of the Distribution Date, Spinco Options shall become
subject to the terms and conditions of the Spinco Stock Plan, which shall
incorporate such options, and the individual agreements associated with such
awards.

(b) Vesting of Spinco Options. Spinco Options held by Spinco Employees that have
not fully vested or have not been exercised or forfeited shall remain in effect
and continue to vest following the Distribution Date based on the optionee’s
service with the Spinco Group.

(c) Exercise of Spinco Options. Upon the exercise of a Spinco Option, regardless
of the holder thereof, the exercise price shall be paid in accordance with the
terms of the Spinco Option. Spinco shall administer the Spinco Stock Plan and
award agreements in accordance with their terms and, to the extent that any tax
withholding or reporting is required, Spinco shall collect the withholding
amount and remit it and the pertinent information to the entity with the
withholding and reporting obligation.

Section 5.2 Treatment of Outstanding PNX Service-Vested RSUs.

(a) PNX Service-Vested RSUs of Spinco Employees. PNX Service-Vested RSUs held by
Spinco Employees that have not fully vested, have not converted to shares
pursuant to a deferral election or have not been forfeited by the Distribution
Date shall remain in effect and continue to vest or be deferred following the
Distribution Date based on the holder’s service with the Spinco Group. Each such
outstanding award will be converted to service-vested RSUs that will be payable
in Spinco Common Stock (“Spinco Service-Vested RSUs”). The Spinco Service-Vested
RSUs will be adjusted in a manner intended to preserve the economic value of the
restricted stock units based on a formula determined by the PNX Compensation
Committee in accordance with the pertinent terms of the applicable PNX Stock
Plan and described in Exhibit A attached hereto.

(b) Settlement of Spinco Service-Vested RSU Awards. Upon the vesting of Spinco
Service-Vested RSUs, Spinco shall be responsible for the settlement of such
Spinco Service-Vested RSUs. Spinco shall administer the applicable Spinco Stock
Plan and award agreements in accordance with their terms and, to the extent that
any tax withholding or reporting is required, Spinco shall collect the
withholding amount and remit it and the pertinent information to the entity with
the withholding and reporting obligation.

 

14



--------------------------------------------------------------------------------

Section 5.3 Treatment of Outstanding PNX Performance-Vested RSU and Spinco
Performance-Vested RSU Awards.

(a) Adjustment of all PNX Performance-Vested RSU Awards. Each PNX
Performance-Vested RSU that is contingent on a PNX performance metric and is
outstanding immediately prior to the Distribution Date shall be converted, into
an adjusted PNX Performance-Vested RSU (an “Adjusted PNX Performance-Vested
RSU”) in a manner intended to preserve the economic value of the restricted
stock units based on a formula determined by the PNX Compensation Committee in
accordance with the pertinent terms of the applicable PNX Stock Plan and
described in Exhibit A attached hereto. Each such PNX Adjusted
Performance-Vested RSU will be pro-rated as of the Distribution Date and such
adjusted award will remain outstanding and will, subject to achievement of the
applicable performance criteria, continue to be payable in shares of PNX Common
Stock or cash as determined by PNX’s Compensation Committee in accordance with
the applicable PNX Stock Plan, except as provided in Section 5.3(c).

(b) Outstanding awards that are contingent on a Spinco performance metric will
(i) continue to remain outstanding, (ii) be adjusted (“Adjusted Spinco
Performance-Vested RSU”) in a manner intended to preserve the economic value of
the restricted stock units based on a formula determined by the PNX Compensation
Committee in accordance with the pertinent terms of the applicable Spinco Stock
Plan and described in Exhibit A attached hereto and be converted into Spinco
RSUs, and (iii) subject to achievement of the applicable performance criteria,
be payable in shares of Spinco Common Stock. Each such RSU award will continue
to vest based on such Employee’s continued employment by Spinco and the
satisfaction of applicable performance criteria, subject to the terms and
conditions of the applicable Spinco Stock Plan and award agreements as in effect
immediately prior to the Distribution Date.

(c) Settlement of Adjusted PNX Performance-Vested RSU and Adjusted Spinco
Performance-Vested RSU Awards for Spinco Employees. Upon the vesting and payment
of the Adjusted PNX Performance-Vested RSUs and Adjusted Spinco
Performance-Vested RSUs, Spinco shall be responsible for the settlement of all
such awards. The settlement of Adjusted PNX Performance-Vested RSU Awards shall
be made in cash, based upon the applicable PNX metrics. Spinco shall administer
the Adjusted Spinco Performance-Vested RSU Awards under the applicable Spinco
Stock Plan and award agreement in accordance with their terms and, to the extent
that any tax withholding or reporting is required, Spinco shall collect the
withholding amount and remit it and the pertinent information to the entity with
the withholding and reporting obligation. Spinco may exclusively rely on PNX for
the administration of the Adjusted PNX Performance-Vested RSU Awards and
reporting to Spinco, as appropriate, for Spinco’s settlement of such awards.

Section 5.4 PNX ESPP. A PNX Participant who (a) is contributing to the PNX ESPP
for the offering period in effect on the Distribution Date and (b) terminates
employment with PNX and transfers directly to employment with Spinco in
connection with the Distribution shall be permitted to purchase shares during
that offering period with the cash credited to his or her PNX ESPP option
account as of his or her employment termination date. The payroll deductions of
PNX Participants covered by this provision shall continue through the last day
on which such individuals are on the PNX payroll.

 

15



--------------------------------------------------------------------------------

Section 5.5 Cooperation. Spinco shall establish an appropriate administration
system to handle, in an orderly manner, exercises of Spinco Options and the
settlement of Spinco Service-Vested RSUs and Adjusted Performance-Vested RSUs.
The Parties will work together to unify and consolidate all indicative data and
payroll and employment information on regular timetables and make certain that
each applicable entity’s data and records in respect of such awards are correct
and updated on a timely basis. The foregoing shall include employment status and
information required for tax withholding/remittance, compliance with trading
windows and compliance with the requirements of the Exchange Act and other
applicable Laws.

Section 5.6 SEC Registration. The Parties mutually agree to use commercially
reasonable efforts to maintain effective registration statements with the SEC
with respect to the long-term incentive awards described in this Article 5, to
the extent any such registration statement is required by applicable Law. To the
extent that a registration requirement applies to a PNX Stock Plan, PNX shall be
responsible for SEC rule compliance. To the extent that a registration
requirement applies to a Spinco Stock Plan on or after the Distribution Date,
Spinco shall be responsible for SEC rule compliance.

Section 5.7 Savings Clause. The Parties hereby acknowledge that the provisions
of this Article 5 are intended to achieve certain tax, legal and accounting
objectives and, in the event such objectives are not achieved, the Parties agree
to negotiate in good faith regarding such other actions that may be necessary or
appropriate to achieve such objectives.

ARTICLE 6

ADDITIONAL COMPENSATION MATTERS

Section 6.1 Annual Incentive Awards.

(a) PNX Employees directly associated with the Spinco business who become Spinco
Employees on the Distribution Date shall receive their annual incentive awards
for the full 2008 calendar year from either the Spinco Stock Plan or the Spinco
Annual Incentive Plan, as applicable.

(b) Annual Incentive Liability. Except as otherwise provided in this
Section 6.1, including but not limited to Section 6.1(a), PNX shall retain
responsibility for all Liabilities to the Distribution Date, when such
obligations become due, relating to any 2008 annual incentive awards under any
PNX Annual Incentive Plan for PNX Employees who are not directly associated with
the Spinco business prior to the Distribution Date and who transfer to Spinco on
the Distribution Date.

The Spinco Group shall be responsible for and pay the 2008 annual incentive
awards of PNX Employees who are not directly associated with the Spinco business
prior to the Distribution Date and who become Spinco Employees on the
Distribution Date. PNX shall reimburse Spinco for PNX’s portion of the 2008
annual incentive, if earned, pursuant to Section 2.2(d).

 

16



--------------------------------------------------------------------------------

For the avoidance of doubt and by way of example, Section 6.1(b) would apply to
a PNX Employee who worked in the PNX law department to the Distribution Date
(assumed to be October 31, 2008) and transferred to Spinco on the Distribution
Date. PNX would be responsible for 10/12 or approximately 83% of the employee’s
2008 incentive award, if earned, and Spinco would be responsible for 2/12 or
approximately 17% of the employee’s 2008 annual incentive award, if earned.

If a Spinco Employee transfers to PNX on the Distribution Date and thereby
becomes a PNX Employee, PNX shall be responsible for and pay the 2008 annual
incentive award, if earned, of such employee under the PNX Annual Incentive Plan
or the PNX Annual Incentive Plan for Executive Officers. Spinco shall reimburse
PNX, pursuant to Section 2.2(c), for Spinco’s portion of the 2008 annual
incentive award (January 1 through the Distribution Date), if earned, calculated
consistent with the above example.

(c) Establishment of Spinco Annual Incentive Plan. Effective on the Distribution
Date, Spinco (or its affiliate) will have an annual incentive plan for the 2008
fiscal year that permits the issuance of annual incentive awards on terms and
conditions substantially comparable to those under the PNX Annual Incentive
Plan, provided that the payment amounts and individual performance criteria
shall be established in the discretion of the Spinco Board of Directors or the
Compensation Committee thereof.

Section 6.2 PNX Individual Arrangements. PNX acknowledges and agrees that,
except as otherwise provided herein, PNX (or its affiliate) shall have full
responsibility with respect to any Liabilities and the payment or performance of
any obligations arising out of or relating to any employment, consulting,
non-competition, retention or other compensatory arrangement previously provided
by any member of the PNX Group to any PNX Participant, including life insurance
policies not held in any trust and covering any PNX Participant. The Parties
shall transfer or assign, and shall use commercially reasonable efforts to cause
their respective employees to consent to the transfer or assignment, to Spinco
or the Spinco Group the rights and Liabilities arising under any agreements
entered into prior to the Distribution Date between PNX and Spinco Employees
that do not terminate on or before the Distribution Date.

Section 6.3 Severance Benefits. PNX and Spinco acknowledge and agree that the
transactions contemplated by the Separation Agreement will not constitute a
termination of employment for purposes of any policy, plan, program or agreement
of PNX or any member of the PNX Group that provides for the payment of
severance, separation pay, salary continuation or similar benefits in the event
of a termination of employment, including, but not limited to, The Phoenix
Companies, Inc. Executive Severance Allowance Plan, The Phoenix Companies, Inc.
Severance Allowance Plan, any SCM Advisors, LLC employment agreements, any other
partner employment agreements, and any change in control agreement between PNX
and a Spinco Employee. Spinco Liabilities shall include, but not be limited to,
any Liabilities under applicable PNX Benefit Plans related to the termination of
any PNX employees primarily associated with the Spinco business. Following the
Distribution Date, Spinco shall reimburse PNX monthly for any such Liabilities
as provided in Section 2.2(c). Such termination Liabilities shall include, but
are not limited to, severance, COBRA and outplacement.

 

17



--------------------------------------------------------------------------------

(a) PNX shall continue to provide the COBRA coverage and any other associated
termination benefits (such as outplacement) under the applicable PNX Benefit
Plan;

(b) Spinco shall provide the severance payments remaining as of the Distribution
Date under the Virtus Investment Partners, Inc. Severance Allowance Plan or the
Virtus Investment Partners, Inc. Executive Severance Allowance Plan, as
applicable;

(c) Spinco shall reimburse PNX monthly for any termination Liabilities
associated with the coverages or benefits provided in Section 6.3(a), as
provided in Section 2.2(c). Such termination Liabilities shall include, but are
not limited to, COBRA (any subsidized amounts) and outplacement costs. The
outplacement costs would relate to any employee working in the asset management
or related business before the Effective Time who is terminated prior to or as
of the Effective Time, but elects outplacement coverage on or after the
Effective Time.

Section 6.4 Relocation Expenses; Talent Acquisition/Retention Agency Fees.
Following the Distribution Date, Spinco shall reimburse PNX periodically, as
invoices are received from PNX’s relocation vendor or talent
acquisition/retention vendor, for any (a) relocation expenses (including home
sale/purchase program expenses) provided under the applicable relocation
policy/program and any individual agreement/offer letter that addressed any
aspect of relocation and (b) talent acquisition/retention agency fees, both as
related to any employees who, as of the Distribution Date, are Spinco Employees
or PNX Employees associated with the Spinco business.

Section 6.5 Tax Matters.

(a) Tax Deductions in General. Subject to the provisions of Section 6.4(b), the
Parties agree to take the actions that are necessary or desirable to enable the
Party responsible for any payment under this Agreement to receive, to the extent
possible, the benefit of any tax deduction related to such payment. If one party
receives a tax benefit as a result of any payment or benefit funded by the other
party under this Agreement, the first party shall reimburse the other party for
that tax benefit at the time and to the extent that such tax benefit is
realized. If the reimbursement to the other party is considered taxable income
to the other party, the first party shall gross-up the reimbursement amount to
the other party for taxes.

(b) Equity-Based Compensation Deductions. Notwithstanding the provisions of
Section 6.4(a), the Parties agree that, to the extent permitted by law, tax
deductions for equity-based compensation described in Sections 5.1, 5.2, and 5.3
shall be allocated to and claimed by the entity or entities within the
respective PNX Group or Spinco Group that employed the individual receiving the
compensation during the relevant vesting period based on the number of months of
such individual’s employment with such entity or entities. The entity claiming
the deduction shall be responsible for any tax reporting obligations, including
but not limited to the filing of any required form W-2, and payment

 

18



--------------------------------------------------------------------------------

of any taxes imposed upon the employer in respect of the corresponding amounts,
in proportion to the amount claimed as a deduction. The Party in control of the
payment of any such amounts shall be responsible for effecting the withholding
of any applicable income and employment tax withholding required to be effected
from any such payment. The Parties shall cooperate with each other to facilitate
any required tax reporting obligations, including sharing, as relevant,
information regarding amounts withheld from the payments to the employees. To
the extent deductions cannot be claimed in the manner referenced in this
Section 6.4(b), or are disallowed or adjusted on audit, the entity that receives
the tax benefit shall reimburse the entity that would have received such tax
benefit pursuant to the preceding sentence as and when realized. To the extent
such reimbursement is treated as taxable income, the reimbursing party shall
gross-up the reimbursement amount for taxes.

(c) Code Section 409A. Notwithstanding anything in this Agreement to the
contrary, the Parties agree to cooperate to minimize the loss of deductions and
to utilize commercially reasonable best efforts to have the applicable plans,
programs and arrangements comply with Section 409A of the Code.

ARTICLE 7

INDEMNIFICATION

Any claim for indemnification under this Agreement shall be governed by, and be
subject to, the provisions of Article VI of the Separation Agreement, which
provisions are hereby incorporated by reference into this Agreement, and any
references to “Agreement” in such Article VI as incorporated herein shall be
deemed to be references to this Agreement.

ARTICLE 8

GENERAL AND ADMINISTRATIVE

Section 8.1 Sharing of Information. PNX and Spinco (acting directly or through
their respective Affiliates) shall provide to the other and their respective
agents and vendors all Information as the other may reasonably request to enable
the requesting Party to administer efficiently and accurately each of its
Benefit Plans and to determine the scope of, as well as fulfill, its obligations
under this Agreement. Such information shall, to the extent reasonably
practicable, be provided in the format and at the times and places requested,
but in no event shall the Party providing such information be obligated to incur
any out-of-pocket expenses not reimbursed by the Party making such request or
make such Information available outside of its normal business hours and
premises. Any Information shared or exchanged pursuant to this Agreement shall
be subject to the confidentiality requirements set forth in Article XI of the
Separation Agreement. With respect to personal health information (“PHI”) as
defined in the Privacy Rule under HIPAA, the Parties agree to comply with the
regulations under the Privacy Rule and the Security Standards, including, but
not limited to, entering into any business associate agreements that may be
required for the sharing of PHI.

Section 8.2 Reasonable Efforts/Cooperation. Each of the Parties hereto will use
its commercially reasonable efforts to promptly take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable Laws and regulations to consummate the transactions
contemplated by this Agreement, including adopting

 

19



--------------------------------------------------------------------------------

plans or plan amendments. Each of the Parties hereto shall provide reasonable
cooperation on any issue relating to the transactions contemplated by this
Agreement for which the other Party seeks a determination letter or private
letter ruling from the IRS, an advisory opinion from the DOL or any other
filing, consent or approval with respect to or by a Governmental Entity.

Section 8.3 Employer Rights. Nothing in this Agreement shall prohibit Spinco or
any of its Affiliates from amending, modifying or terminating any Spinco Benefit
Plan at any time within its sole discretion after the Distribution Date. In
addition, other than as expressly provided in Article 3, Article 4, Article 5,
or Article 6, nothing in this Agreement shall prohibit PNX or any PNX affiliate
from amending, modifying or terminating any PNX Benefit Plan at any time within
its sole discretion.

Section 8.4 Effect on Employment. Except as expressly provided in this
Agreement, the occurrence of the Distribution alone shall not cause any employee
to be deemed to have incurred a termination of employment that entitles such
individual to the commencement of benefits under any of the PNX Benefit Plans.
Furthermore, nothing in this Agreement is intended to confer upon any employee
or former employee of PNX, Spinco or any of their respective Affiliates any
right to continued employment, or any recall or similar rights to an individual
on layoff or any type of approved leave.

Section 8.5 Consent of Third Parties. If any provision of this Agreement depends
on the consent of any third party and such consent is withheld, the Parties
shall use commercially reasonable efforts to implement the applicable provisions
of this Agreement to the fullest extent practicable. If any provision of this
Agreement cannot be implemented due to the failure of such third party to
consent, the Parties shall negotiate in good faith to implement the provision in
a mutually satisfactory manner.

Section 8.6 Beneficiary Designation/Release of Information/Right to
Reimbursement. To the extent permitted by applicable Law and except as otherwise
provided for in this Agreement, all beneficiary designations, authorizations for
the release of information and rights to reimbursement made by or relating to
Spinco Employees under PNX Benefit Plans shall be transferred to and be in full
force and effect under the corresponding Spinco Benefit Plans until such
beneficiary designations, authorizations or rights are replaced or revoked by,
or no longer apply to, the relevant Spinco Employee.

Section 8.7 Not a Change in Control. The Parties hereto acknowledge and agree
that the transactions contemplated by the Separation Agreement and this
Agreement do not constitute a “change in control” for purposes of any PNX
Benefit Plan, PNX Stock Plan, Spinco Stock Plan or Spinco Benefit Plan.

Section 8.8 Fiduciary Matter. PNX and Spinco each acknowledge that the transfer
of account balances and assets from the PNX Savings and Investment Plan to the
Spinco Savings and Investment Plan will be subject to fiduciary duties or
standards of conduct under ERISA or other applicable law, and no Party shall be
deemed to be in violation of this Agreement if it fails to comply with any
provisions hereof based upon its good faith determination (as supported by
advice from counsel experienced in such matters) that to do so would violate
such a fiduciary duty or standard. Each Party shall be responsible for taking
such actions as are deemed necessary and appropriate to comply with its own
fiduciary responsibilities.

 

20



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

Section 9.1 Effect if Distribution Does not Occur. Notwithstanding anything in
this Agreement to the contrary, if the Separation Agreement is not executed or
if it terminates prior to the Effective Time, then all actions and events that
are, under this Agreement, to be taken or occur effective prior to, as of or
following the Distribution Date, or otherwise in connection with the
distribution, shall not be taken or occur except to the extent specifically
agreed to in writing by PNX and Spinco and neither Party shall have any
Liability or further obligation to the other Party under this Agreement.

Section 9.2 Relationship of Parties. Nothing in this Agreement shall be deemed
or construed by the Parties or any third party as creating the relationship of
principal and agent, partnership or joint venture between the Parties, it being
understood and agreed that no provision contained herein, and no act of the
Parties, shall be deemed to create any relationship between the Parties other
than the relationship set forth herein.

Section 9.3 Affiliates. Each of PNX and Spinco shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth in this Agreement to be performed by each of their Affiliates,
respectively.

Section 9.4 Notices. All notices and communications under this Agreement shall
be in writing and shall be deemed to have been given (a) when received, if such
notice or communication is delivered by facsimile, hand delivery or overnight
courier, or (b) three (3) business days after mailing if such notice or
communication is sent by United States registered or certified mail, return
receipt requested, first class postage prepaid. All notices and communications,
to be effective, must be properly addressed to the party to whom they are
directed at its address as follows:

To PNX:

The Phoenix Companies, Inc.

One American Row

Hartford, CT 06102-5056

Attn: General Counsel

Facsimile: (860) 403-7899

With a copy to:

The Phoenix Companies, Inc.

One American Row

Hartford, CT 06102-5056

Attn: Head of Human Resources

Facsimile: (860) 403-7269

 

21



--------------------------------------------------------------------------------

To Spinco:

Virtus Investment Partners, Inc.

100 Pearl Street, 9th Floor

Hartford, CT 06103

Attn: Kevin J. Carr

Facsimile: (860) 241-1028

With a copy to:

Virtus Investment Partners, Inc.

100 Pearl Street, 9th Floor

Hartford, CT 06103

Attn: Head of Human Resources

Facsimile: (860) 241-1028

Either Party may, by written notice delivered to the other Party in accordance
with this Section 9.4, change the address to which delivery of any notice shall
thereafter be made.

Section 9.5 Entire Agreement. This Agreement, the Separation Agreement, and each
other Ancillary Agreement, including any Annexes, Schedules and Exhibits hereto
and thereto, as well as any other agreements and documents referred to herein
and therein, shall constitute the entire agreement between the Parties with
respect to the subject matter hereof and shall supersede all previous
negotiations, commitments and writings with respect to such subject matter. In
the event of any inconsistency between this Agreement and any Exhibit or
Schedule hereto, the Exhibit or Schedule shall prevail.

Section 9.6 Waivers. No waiver of any terms, provision or condition of or
failure to exercise or delay in exercising any rights or remedies under this
Agreement, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such term, provision, condition, right or
remedy or as a waiver of any other term, provision or condition of this
Agreement.

Section 9.7 Amendments. Subject to the terms of Section 9.8 of this Agreement,
this Agreement may not be modified or amended except by an instrument in writing
signed by both of the Parties.

Section 9.8 Termination. If permitted by the Separation Agreement, this
Agreement (including Article 7 hereof (Indemnification)) may be terminated and
abandoned at any time prior to the Distribution Date by and in the sole
discretion of PNX without the approval of Spinco or the shareholders of PNX, and
it shall be deemed terminated if and when the Separation Agreement is
terminated. In the event of such termination, neither Party shall have any
liability of any kind to the other Party or any other Person. After the
Distribution Date, this Agreement may not be terminated except by an agreement
in writing signed by both Parties; provided, however, that Article 7 shall not
be terminated after the Distribution Date in respect of any PNX Indemnitee or
Spinco Indemnitee without the consent of such Person.

 

22



--------------------------------------------------------------------------------

Section 9.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal Laws of the State of Connecticut, without regard to
the conflicts of law rules of such state.

Section 9.10 Dispute Resolution. The dispute resolution provisions in
Section 15.15 of the Separation Agreement shall apply to this Agreement, except
for any disputes regarding the Benefit Plans which are governed by the Plans’
claim procedures.

Section 9.11 Titles and Headings. Titles and headings to sections herein are
inserted for the convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.

Section 9.12 Counterparts. This Agreement may be executed in more than one
counterpart, each of which shall be deemed an original instrument and all of
which together shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
Parties and delivered to the other Parties.

Section 9.13 Assignment. Neither of the Parties hereto may assign its rights or
delegate any of its duties under this Agreement without the prior written
consent of the other Party or as otherwise provided in the Separation Agreement.
This Agreement shall be binding upon, and shall inure to the benefit of, the
Parties and their respective successors and permitted assigns. Nothing contained
in this Agreement, express or implied, is intended to confer any benefits,
rights or remedies upon any Person other than members of the PNX Group and the
Spinco Group.

Section 9.14 Severability. In the event that any one or more of the provisions
contained in this Agreement is held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby. The Parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions, the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 9.15 Exhibits and Schedules. The Exhibits and Schedules shall be
construed with and as an integral part of this Agreement to the same extent as
if the same had been set forth verbatim herein.

Section 9.16 Specific Performance. The Parties agree that irreparable damage
would occur in the event that the provisions of this Agreement were not
performed in accordance with their specific terms. Accordingly, it is hereby
agreed that the Parties shall be entitled to (a) an injunction or injunctions to
enforce specifically the terms and provisions hereof in any arbitration in
accordance with Section 9.10 of this Agreement, (b) provisional or temporary
injunctive relief in accordance therewith in any court of the United States, and
(c) enforcement of any such award of an arbitral tribunal or any court of the
United States, or any other any other tribunal sitting in any state of the
United States or in any foreign country that has jurisdiction, this being in
addition to any other remedy or relief to which they may be entitled.

 

23



--------------------------------------------------------------------------------

Section 9.17 Waiver of Jury Trial. SUBJECT TO SECTION 9.10 AND SECTION 9.16 OF
THIS AGREEMENT, EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY COURT PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF AND
PERMITTED UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH OF THE PARTIES HEREBY (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.17.

Section 9.18 Authorization. Each of the Parties hereby represents and warrants
that it has the power and authority to execute, deliver and perform this
Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such Party, that this Agreement constitutes a
legal, valid and binding obligation of each such Party and that the execution,
delivery and performance of this Agreement by such Party does not contravene or
conflict with any provision of law or of its charter or bylaws or any material
agreement, instrument or order binding on such Party.

Section 9.19 No Third-Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and should not be deemed to confer upon third parties any
remedy, claim, liability, reimbursement, cause of action or other right in
excess of those existing without reference to this Agreement.

Section 9.20 Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.

[SIGNATURE PAGE FOLLOWS]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

THE PHOENIX COMPANIES, INC. By:  

/s/ Peter A. Hofmann

Name:   Peter A. Hofmann Title:   Chief Financial Officer VIRTUS INVESTMENT
PARTNERS, INC. By:  

/s/ George R. Aylward, Jr.

Name:   George R. Aylward, Jr. Title:   President

 

[Signature Page – Employee Matters Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

EQUITY CONVERSION

PNX Options for Spinco Employees

PNX and Spinco shall take any and all action as shall be necessary or
appropriate, so that each award of PNX Options issued and currently outstanding
under any PNX Stock Plan held at the close of business on the Distribution Date
by a Spinco Employee shall be adjusted, pursuant to the terms of the PNX Stock
Plans and the PNX Options, by converting such options into Spinco Options. Such
adjustment shall be effected by replacing such PNX Options with substitute
Spinco Options in a manner such that immediately following the Distribution,
(i) each such holder of a PNX Option will receive a number of substitute Spinco
Options equal to the Spinco Conversion Ratio multiplied by the number of PNX
Options held by such holder, and (ii) the per share option exercise price of
each such Spinco Option will be determined by dividing the exercise price of the
original PNX Option by the Spinco Conversion Ratio, and such adjustment shall be
effected in a manner intended to satisfy requirements of Code Section 424 and
avoid treatment of the Spinco Options as non-qualified deferred compensation
subject to Code Section 409A. Such substituted Spinco Options will in the sole
and absolute judgment of the PNX Compensation Committee preserve the aggregate
intrinsic value of the original PNX Options for which they are substituted and
the ratio in the original option of the exercise price to the fair market value
of the stock by adjusting the number of shares purchasable and the exercise
price, based on a comparison of the PNX Final Price and the Spinco Initial
Price. Such substitute Spinco Options will take into account all employment with
both PNX and Spinco, and their respective subsidiaries and affiliates, for
purposes of determining when the Spinco Options will become exercisable and/or
vest. All of the calculations described above shall be applied using the
rounding conventions determined in the sole discretion of PNX to carry out the
purposes of this Exhibit A.

PNX Service-Vested RSUs for Spinco Employees

PNX and Spinco shall take any and all action as shall be necessary or
appropriate so that Spinco Employees who hold PNX Service-Vested RSUs will have
each of their awards of PNX Service-Vested RSUs adjusted pursuant to the terms
of the PNX Stock Plans and PNX Service-Vested RSUs, by converting such PNX
Service-Vested RSUs into Spinco Service-Vested RSUs. Such adjustment shall be
effected by replacing such PNX Service-Vested RSUs with substitute Spinco
Service-Vested RSUs in a manner such that immediately following the Distribution
each such holder of a PNX Service-Vested RSU will receive a number of
substituted Spinco Service-Vested RSUs equal to the Spinco Conversion Ratio
multiplied by the number of PNX Service-Vested RSUs held by such holder. Such
substituted Spinco Service-Vested RSUs will take into account all employment
with both PNX and Spinco, and their respective subsidiaries and affiliates, for
purposes of determining when the Spinco Service-Vested RSUs will vest and/or be
paid. Such adjustment and replacement shall be conducted in a manner intended
not to modify the treatment of the Spinco Service-Vested RSU under Code
Section 409A from the treatment that would otherwise apply with respect to the
corresponding PNX Service-Vested RSU. The calculation described above shall be
applied using the rounding conventions determined in the sole discretion of PNX
to carry out the purposes of this Exhibit A.



--------------------------------------------------------------------------------

PNX Performance-Vested RSUs subject to PNX Performance Metric for Spinco
Employees

PNX and Spinco shall take any and all action as shall be necessary or
appropriate so that Spinco Employees who hold PNX Performance-Vested RSUs that
are contingent on a PNX Performance metric will have each of their awards
adjusted pursuant to the terms of the PNX Stock Plans and PNX Performance-Vested
RSUs, by (1) pro-rating each such award based on a factor equal to the number of
months between the beginning of the performance period for each award and the
Distribution Date (counting partial months as whole months) divided by
thirty-six months, and (2) converting such pro-rated PNX Performance-Vested RSUs
into Adjusted PNX Performance-Vested RSUs by replacing such pro-rated PNX
Performance-Vested RSUs with substitute Adjusted PNX Performance-Vested RSUs in
a manner such that immediately following the Distribution each such holder of a
pro-rated PNX Performance-Vested RSU will receive a number of substituted
Adjusted PNX Performance-Vested RSUs equal to the PNX Conversion Ratio
multiplied by the number of pro-rated PNX Performance-Vested RSUs held by such
holder. Such substituted Adjusted PNX Performance-Vested RSUs will take into
account all employment with both PNX and Spinco, and their respective
subsidiaries and affiliates, for purposes of determining when the cash
equivalent of the Adjusted PNX Performance-Vested RSUs will vest and/or be paid,
and the determination of applicable performance results shall be made with
respect to the results of the original, full, and non-pro-rated performance
period. Such adjustment and replacement shall be conducted in a manner intended
not to modify the treatment of the Adjusted PNX Performance-Vested RSUs under
Code Section 409A from the treatment that would otherwise apply with respect to
the corresponding PNX Performance-Vested RSU award. All of the calculations
described above shall be applied using the rounding conventions determined in
the sole discretion of PNX to carry out the purposes of this Exhibit A.

PNX Performance-Vested RSUs subject to Spinco Performance Metric for Spinco
Employees.

PNX and Spinco shall take any and all action as shall be necessary or
appropriate so that Spinco Employees who hold PNX Performance-Vested RSUs that
are contingent on a Spinco Performance metric will have each of their awards
adjusted pursuant to the terms of the PNX Stock Plans and PNX Performance-Vested
RSUs, by converting such PNX Performance-Vested RSUs into Adjusted Spinco
Performance-Vested RSUs. Such adjustment shall be effected by replacing such PNX
Performance-Vested RSUs with substitute Adjusted Spinco Performance-Vested RSUs
in a manner such that immediately following the Distribution each such holder of
a PNX Performance-Vested RSU will receive a number of substituted Adjusted
Spinco Performance-Vested RSUs equal to the Spinco Conversion Ratio multiplied
by the number of PNX Performance-Vested RSUs held by such holder. Such
substituted Adjusted Spinco Performance-Vested RSUs will take into account all
employment with both PNX and Spinco, and their respective subsidiaries and
affiliates, for purposes of determining when the Adjusted Spinco
Performance-Vested RSUs will vest and/or be paid. Such adjustment and
replacement shall be conducted in a manner intended not to modify the treatment
of the Adjusted Spinco Performance-Vested RSUs under Code Section 409A from the
treatment that would otherwise apply with respect to the corresponding PNX
Performance-Vested RSU award. The calculation described above shall be applied
using the rounding conventions determined in the sole discretion of PNX to carry
out the purposes of this Exhibit A.



--------------------------------------------------------------------------------

Approval and Terms of Equity Awards.

PNX, acting as the sponsor of the PNX Stock Plans and as majority shareholder of
Spinco shall, and shall cause Spinco to, take such actions and give or obtain
such approvals as are necessary or desirable to ensure that the issuance of the
Spinco awards provided for in this Exhibit A shall comply with all applicable
tax, securities law and stock exchange requirements. The parties intend that
each Spinco Option and Spinco Service-Vested RSU and Adjusted Spinco
Performance-Vested RSU (each, a “Spinco Adjustment Award”) shall be (i) granted
pursuant to governing plan terms of a Spinco Stock Plan which are substantially
similar to the plan terms of the relevant PNX Stock Plan under which the
relevant predecessor award was granted and (ii) subject to the terms of the
applicable award agreement under which the relevant predecessor award was
granted (as such plan and award documents may have been duly amended from time
to time), except to the extent that the terms of such Spinco Adjustment Award
shall be varied pursuant to the terms of this Agreement or by any action of
Spinco.